  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 1 of 8 - Page ID # 846




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HENDERSON STATE BANK,

                     Plaintiff,                                8:20CV47

       vs.
                                                          MEMORANDUM
MONTE LOWDERMAN and                                        AND ORDER
LOWDERMAN AUCTION OPTIONS,
INC.,

                     Defendants.



      In response to Plaintiff’s Motion for Partial Summary Judgment (Filing 65)—
which was filed 18 days after Defendants received Plaintiff’s document production
containing roughly 4700 documents (Filing 74-1, Decl. Brian J. Brislen ¶¶ 16-18)—
Defendants have filed a Rule 56(d)1 Motion (Filing 72-12) asking this court to deny
without prejudice or defer consideration of Plaintiff’s Motion for Partial Summary
Judgment to allow Defendants to engage in discovery to appropriately respond to
Plaintiff’s Motion.




      1
        Fed. R. Civ. P. 56(d) provides: “If a nonmovant shows by affidavit or
declaration that, for specified reasons, it cannot present facts essential to justify its
opposition, the court may: (1) defer considering the motion or deny it; (2) allow time
to obtain affidavits or declarations or to take discovery; or (3) issue any other
appropriate order.”
      2
         The second part of Filing 72 is a Motion to Stay or Extend Progression
Deadlines to allow time for additional discovery and to account for the court’s
pending determination on whether third parties may be impleaded into this case.
(Filing 72-2.)
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 2 of 8 - Page ID # 847




                                   BACKGROUND

       Plaintiff moves for partial summary judgment (Filing 65) on its third claim
for relief in its First Amended Complaint (Filing 29)—that is, that Defendant
Lowderman is liable to Plaintiff as to four checks signed by Lowderman and made
payable to Nathan Kolterman. Such checks were deposited into Kolterman’s account
at Plaintiff Henderson State Bank, and Plaintiff gave credit to Kolterman for the
checks. Lowderman later stopped payment on the four checks, which caused
Plaintiff to incur a loss. Plaintiff claims that it is a holder in due course of the four
checks and that it took the checks in good faith for value without notice of any
defenses or claims against it. (Filing 29 ¶¶ 59-81.)

        Defendants affirmatively allege that Plaintiff is not a holder in due course and
fails to meet the requirements of Neb. Rev. Stat. U.C.C. § 3-3023; that Plaintiff knew


      3
          This statute provides in part:

      (a) Subject to subsection (c) and section 3-106(d), “holder in due
      course” means the holder of an instrument if:

               (1) the instrument when issued or negotiated to the holder does
               not bear such apparent evidence of forgery or alteration or is not
               otherwise so irregular or incomplete as to call into question its
               authenticity; and

               (2) the holder took the instrument (i) for value, (ii) in good faith,
               (iii) without notice that the instrument is overdue or has been
               dishonored or that there is an uncured default with respect to
               payment of another instrument issued as part of the same series,
               (iv) without notice that the instrument contains an unauthorized
               signature or has been altered, (v) without notice of any claim to
               the instrument described in section 3-306, and (vi) without notice
               that any party has a defense or claim in recoupment described in
               section 3-305(a).

Neb. Rev. Stat. U.C.C. § 3-302 (Westlaw 2020).
                                       2
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 3 of 8 - Page ID # 848




or should have known that the four checks were subject to claims and defenses when
it accepted such checks; that Lowderman is entitled to the defenses identified in Neb.
Rev. Stat. U.C.C. § 3-305; that Plaintiff and its agents or representatives did not, in
good faith, make the funds represented by such checks available; that any losses
sustained by Plaintiff were caused by the unlawful, illegal, or fraudulent conduct of
third parties over which Lowderman had no control; and that Plaintiff and its agents
or representatives were comparatively negligent for funding the checks presented
and deposited by Kolterman. (Filing 30, Answer to First Amended Complaint at
CM/ECF pp. 11-12.)

                            STANDARD OF REVIEW

      “The general rule is that summary judgment is appropriate only after the
nonmovant has had adequate time for discovery.” Jackson v. Riebold, 815 F.3d
1114, 1121 (8th Cir. 2016) (internal quotation marks and citation omitted). Relief
under Fed. R. Civ. P. 56(d) is available “if the party can make a good faith showing
that postponement of the ruling would enable it to discover additional evidence
which might rebut the movant’s showing of the absence of a genuine issue of
material fact.” Johnson v. Moody, 903 F.3d 766 (8th Cir. 2018) (quoting Robinson
v. Terex Corp., 439 F.3d 465, 467 (8th Cir. 2006)).

       The party seeking additional discovery must establish “(1) that [he] ha[s] set
forth in affidavit form the specific facts that [he] hope[s] to elicit from further
discovery, (2) that the facts sought exist, and (3) that these sought-after facts are
essential to resist the summary judgment motion.” Jackson, 815 F.3d at 1121
(internal quotation marks and citations omitted; alterations in original). “As to the
second element, [i]t is well settled that Rule 56([d]) does not condone a fishing
expedition where a plaintiff merely hopes to uncover some possible evidence of
[unlawful conduct].” Id. (alterations in original) (internal quotation marks and
citation omitted). “It is not enough to present a list of facts sought to be discovered.



                                           3
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 4 of 8 - Page ID # 849




The nonmovant must articulate how those facts [a]re relevant to rebut the movant’s
showing of the absence of a genuine issue of fact.” In re Mirapex Prod. Liab. Litig.,
912 F.3d 1129, 1135 (8th Cir. 2019) (internal quotation marks and citation omitted).

      A district court has “wide discretion” in ruling on a Rule 56(d) motion.
Jackson, 815 F.3d at 1121.

                                  DISCUSSION

       Defendants ask the court to deny Plaintiff’s pending Motion for Partial
Summary Judgment without prejudice or defer ruling on it until Defendants have
conducted additional discovery. Far from a “fishing expedition,” Defendants have
set forth by declaration precise information they have sought, or plan to seek, from
named individuals regarding specifically identified issues relevant to the Motion for
Partial Summary Judgment and difficulties they have encountered in procuring some
of the information. (Filing 74-1, Decl. Brian J. Brislen ¶¶ 14-18 (Plaintiff announced
it would not produce discovery documents until parties could agree on protective
order, which was not entered until Oct. 1, 2020, after which Plaintiff produced 4700
documents; Defendants’ counsel e-mailed Plaintiff’s counsel on Oct. 14, 2020,
regarding objections and deficiencies in discovery responses; Defendants filed
Motion for Partial Summary Judgment on Oct. 18, 2020).

      Further, Defendants explain how these sought-after facts are essential to resist
Plaintiff’s Motion for Partial Summary Judgment:

      25. Defendants reasonably believe the information, documents, and
      communications requested in the second set of interrogatories and
      requests for production of documents will support Defendant
      Lowderman’s defense that Henderson is not a holder in due course
      under Neb. Rev. Stat. U.C.C. § 3-302 by providing evidence that shows,
      for example, that Henderson did not act in good faith and had notice of
      a defense against the Four Checks.


                                          4
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 5 of 8 - Page ID # 850




      26. Defendants seek additional information and documents that will
      show Henderson’s methods and practices with regard to monitoring
      large transactions, deposits without collected funds, the prior and
      subsequent activity on Kolterman’s accounts at Henderson State Bank,
      to show, among other things, that there is a material issue of fact
      regarding whether Henderson acted in good faith and without notice of
      a defense with respect to the Four Checks.

      27. Defendants may require additional documentation and
      information based on their potential experts4 and what those experts
      may need in order to render an opinion regarding Henderson’s practices
      and whether they comport with reasonable industry standards of fair
      dealing.

             ....

      33. Defendants need to depose the Henderson representatives who
      actually handled the deposited checks on October 24, 2018, and made
      funds available on either October 26, 2018 or October 29, 2018. The
      information is pertinent to determine whether Henderson had notice of
      any claim, defense, unauthorized signature or alteration, or notice of
      dishonor, which would show there is a material issue of fact regarding
      Henderson’s claimed holder in due course status.

      34. Defendants require evidence of when and how Henderson
      received notice of the stop payment order because that information is
      pertinent to whether Henderson acted in good faith, among other things.

      35. Defendants require evidence of what, if any, funds Henderson
      was able to recover that were made available on the Four Checks.
      Defendants are entitled to conduct discovery regarding Henderson’s



      4
        Pursuant to the parties’ Stipulation (Filing 84), the court entered a text order
on December 1, 2020, extending the expert deadlines as follows: “Defendants’
deadline to make complete expert disclosures is extended to December 14, 2020.
Plaintiff’s deadline to identify rebuttal experts is extended to December 23, 2020.
Plaintiff’s deadline to complete rebuttal expert disclosures is extended to January
21, 2021.” (Filing 85.)
                                           5
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 6 of 8 - Page ID # 851




      efforts to recover the funds it made available to Kolterman or any other
      individual or entity on the Four Checks.

             ....

      36. Defendant Lowderman needs to obtain additional evidence to
      show there is a material issue of fact regarding his defenses under Neb.
      Rev. Stat. U.C.C. § 3-305(a). Defendant’s defenses to enforcement
      under § 3-305(a)(2) include lack of consideration, mistake, fraudulent
      inducement, and under Neb. Rev. Stat. U.C.C. § 3-305(a)(1) include
      illegality of the transaction and fraud that induced the obligor to sign
      the instrument with neither knowledge nor reasonable opportunity to
      learn of its character or its essential terms. Each of these defenses to
      enforcement of the Four Checks are based on the actions of the third-
      parties Defendant seeks to implead into this action, Nathan Kolterman
      and Mark Ray.

      37. Because Nathan Kolterman and Mark Ray’s actions are a basis
      upon which Defendant Lowderman bases his claim to entitlement of
      the defenses under Neb. Rev. Stat. U.C.C. § 3-305(a), Defendant needs
      to gather evidence to show there is a material issue of fact regarding his
      entitlement to such defenses.

      38. Defendant reasonably believes, and depending on the Court’s
      determination whether these third-parties may be impleaded into this
      action, Defendant will need to serve either written discovery or
      subpoenas duces tecum on both Nathan Kolterman and Mark Ray to
      obtain evidence that there was no purchase or sale of cattle, which is
      the underlying basis for each of Defendant’s defenses to enforcement
      of the Four Checks under U.C.C. § 3-305(a).

(Filing 74-1, Decl. Brian J. Brislen.)

      Because Defendants have more than satisfied the showing required to seek
additional discovery under Fed. R. Civ. P. 56(d), I shall grant Defendants’ Rule 56(d)




                                          6
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 7 of 8 - Page ID # 852




Motion (Filing 72-1) and deny Plaintiff’s Motion for Partial Summary Judgment
(Filing 65) without prejudice to its refiling upon completion of discovery. 5

      I shall also grant in part Defendants’ Motion to Stay or Extend Progression
Deadlines (Filing 72-2) to allow time for additional discovery to occur and to
account for the court’s pending determination on whether third parties may be
impleaded into this case (Filing 45). However, the time period in which discovery
may occur will be limited to 90 days instead of the requested 120 days, and the scope
of such discovery will be confined to Plaintiff’s third claim—specifically, whether
Plaintiff Henderson State Bank was a holder in due course under Neb. Rev. Stat.
U.C.C. § 3-302 and whether Defendant Lowderman is entitled to the defenses in
Neb. Rev. Stat. U.C.C. § 3-305(a).

      Accordingly,

      IT IS ORDERED:

      1.    Defendants’ Rule 56(d) Motion for Discovery (Filing 72-1) to properly
respond to Plaintiff’s Motion for Partial Summary Judgment (Filing 65) is granted,
and Defendants are granted 90 days from the date of this Memorandum and Order
to conduct such discovery;


      5
         The Report of Parties’ Planning Conference (Filing 39 (July 17, 2020))
indicates that Plaintiff fully expected Defendants to need discovery on the holder-
in-due-course issue. Specifically, the report states that Plaintiff believes summary
judgment is likely on the “unpaid check claim for relief” “unless Lowderman or
LAO, as appropriate, come forward with proof [Plaintiff] is not a holder in due
course.” (Id. at CM/ECF p. 5.) Defendants stated their belief that “discovery will
show that he placed a ‘stop payment’ instruction with his bank upon learning that
certain third parties improperly negotiated the check.” (Id.) While not admitting that
such proof exists, Plaintiff “acknowledge[d] [Defendants] may desire discovery
from [Plaintiff] on holder in due course status.” (Id.) Hence, Plaintiff cannot possibly
be surprised at the filing of Defendants’ Rule 56(d) Motion.

                                           7
  8:20-cv-00047-RGK-SMB Doc # 86 Filed: 12/07/20 Page 8 of 8 - Page ID # 853




      2.    Defendants’ Motion to Stay or Extend Progression Deadlines (Filing
72-2) is granted in part—that is, the operable progression deadlines are stayed
pending the Magistrate Judge’s ruling on the Motion for Leave to File Third-Party
Complaint (Filing 45) or until further order of the court; and

      3.     Plaintiff’s Motion for Partial Summary Judgment (Filing 65) is denied
without prejudice to its refiling within 30 days after completion of the discovery
referenced in paragraph (1) of this Order.

      DATED this 7th day of December, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        8
